DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on November 12, 2021.  Claims 1, 2, 3, 5, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 & 23 are pending and currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 10, 12, 15 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al.
Regarding claim 9, Ashley et al., discloses the wearable bag (40) comprising: 

b) the USB charging port (110 or 210) for receiving the USB cable (105) and integrated within the internal pocket (i.e. Interior of (46) via (48) in Figure 7) of the body (i.e. Body Portion of (40) in Figure 7) such that the electronic device (1) having the USB cable (20) is able to interface with the USB charging port (110 or 220) from within the pocket (i.e. Interior of (46) via (48) in Figure 7); and
c) the power bank (120 or 220) coupled with the USB charging port (110) and integrated within the body (i.e. Body Portion of (40) in Figure 7), the power bank (120) configured for charging the electronic device (1) via the USB charging port (110) (See Figures 3 & 7).

Regarding claim 10, Ashley et al., discloses the wearable bag (40) comprises the back pack (See Figure 7).

Regarding claim 12, Ashley et al., discloses the power bank (120 or 220) is removable.

Regarding claim 15, Ashley et al., discloses the power bank (120 or 220) removably couples with the charging cord (20) for charging the electronic device (1) (See Figures 1, 2, 3 & 7).

Regarding claim 16, Ashley et al., discloses the power bank (120 or 220) charged by removably coupling the power cord (10) to the inlet port (112 or 212) of the power bank (120 or 220) (See Figures 1, 2 & 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., in view of (Chinese Patent Number CN 201986921 U) to Zhang.
Regarding claim 1, Ashley et al., discloses the wearable shoulder bag (40) comprising:
a) the body (i.e. Body of (40) in Figure 7) comprising the top side, the bottom side, the right side (45) and the left side (44) (See Figure 7), wherein the body (i.e. Body of (40) in Figure 7) is openable from one or more of the top side (i.e. Top Side of (40) in Figure 7), the bottom side (i.e. Bottom Side of (40) in Figure 7), the right side (45) and the left side (44) (See Paragraph 0034);
b) the first shoulder strap (46) and the second shoulder strap (47) both coupled to the body (i.e. Body of (40) in Figure 7) and configured to be worn on shoulders of the user (See Figure 7);
c) the USB charging port (110 or 220) for receiving the USB cable integrated within (i.e. via (48) in Figure 7) the first shoulder strap (46) (See Figure 7); and
d) the power bank (120 or 220) integrated within the shoulder bag (40) (See Figure 7) and connected to the USB charging port (110), the power bank (120 or 220) for charging an electronic device coupled to the USB charging port (110) through the USB cable (See Figure 7).
However, Ashley et al., does not explicitly disclose the power bank integrated within the second shoulder strap.
Zhang teaches the power bank (3) integrated within the shoulder strap (4) (See Abstract) (See Figure 1).


Regarding claim 2, Ashley et al., discloses the shoulder bag (40) comprising the back pack (See Paragraph 0034) (See Figure 7).

Regarding claim 5, Ashley et al., discloses the power bank (120 or 220) is removable.

Regarding claim 11, Ashley et al., discloses the power bank (120 or 220) (See Figure 7).
Furthermore, Ashley et al., as modified by Zhang discloses the power bank (3) is located within the shoulder strap (4) (See Abstract) (See Figure 1).

Claims 3, 18, 19, 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., in view of (Chinese Patent Number CN 201986921 U) to Zhang as applied to claim 1 above, and further in view of (U.S. Patent Number 9,041,338 B2) to Shen.
Regarding claim 3, Ashley et al., discloses the power bank (120) (See Figure 7).
explicitly disclose including the housing and the solar panel integrated into an exterior surface of the housing, wherein the solar panel charges the power bank.
Shen et al., teaches the power bank (1) includes the housing (11) and the solar panel (127) integrated into an exterior surface of the housing (11), wherein the solar panel (127) charges the power bank (1) (See Figures 1 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank includes the housing and the solar panel integrated into an exterior surface of the housing, wherein the solar panel charges the power bank of Shen et al., in order to provide portable charging and / or re-charging to personal electronic devices. 

Regarding claim 18, Ashley et al., discloses the shoulder strap (46 & 47) for the wearable bag (40) comprising: a) the shoulder strap body (i.e. Body Portion of (40) in Figure 7); and the power bank (120) configured for charging the electronic device (1) (See Figures 1 & 7).
However, Ashley et al., does not explicitly disclose b) the power bank (120) integrated within the shoulder strap body (46 & 47).
Zhang teaches b) the power bank (3) integrated within shoulder strap body (4) (See Figure 1).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make b) the power bank integrated within the shoulder 
	However, Ashley et al., does not explicitly disclose including the housing and the solar panel integrated into the exterior surface of the housing, wherein the solar panel charges the power bank.
Shen teaches the power bank (1) including the housing (11) and the solar panel (127) integrated into the exterior surface of the housing (11), wherein the solar panel (127) charges the power bank (1) and the power bank (1) is configured for charging the electronic device (See Column 2, line 53 – 55) (See Figures 1 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank includes the housing and the solar panel integrated into an exterior surface of the housing, wherein the solar panel charges the power bank of Shen et al., in order to provide portable charging and / or re-charging to personal electronic devices. 

Regarding claim 19, Ashley et al., discloses the USB charging port (110) for charging the electronic device (1) through the USB cable (20) (See Figure 1).

Regarding claim 20, Ashley et al., discloses the power bank (120) is located within the backpack (40) and connects to the USB charging port (110) through interior circuitry of the body (40) (See Figure 7).


Regarding claim 21, Ashley et al., as modified Zhang discloses the power bank (3) is removable from the pocket (i.e. Interior of Strap (4)) of the shoulder strap (4) (See Figures 2, 3 & 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., and (Chinese Patent Number CN 201986921 U) to Zhang as applied to claim 1 above, and further in view of (U.S. Patent Number 6,655,565 B2) to Godshaw et al.
Regarding claim 7, Ashley et al., as modified by above does not explicitly disclose one or more of the tool pocket and chain webbing for holding one or more tools.
Godshaw et al., teaches the tool pocket (42) and the chain webbing (40) for holding one or more tools (See Figure 4). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the tool pocket and the chain webbing for holding one or more tools as taught by Godshaw et al., with the wearable shoulder bag of Ashley et al., in order store additional personal items and equipment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., in view of (U.S. Patent Number 10,547,036 B1) to Ashley et al.
Regarding claim 13, Ashley et al., ‘044 does not explicitly disclose the power bank (120) located within another pocket of the body (i.e. Body Portion of (40) in Figure 7).
Ashley et al., ‘036 teaches wherein the power bank (11) is located within another pocket (64) (i.e. via (Zipper (63) in Figure 9) of the body (i.e. Body Portion of (25) in Figure 4) (See Column 6, lines 50 – 55) (See Figure 9).
It would have been obvious to one having ordinary skill the art at the time the invention was effectively filed to make the power bank located within another pocket of the body as taught by Ashley et al., ‘036 with the wearable bag of Ashley et al., ‘044 in order to provide storage protection.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., in view of (U.S. Patent Number 6,655,565 B2) to Godshaw et al.
Regarding claim 14, Ashley et al., does not explicitly disclose one or more of the tool pocket and chain webbing for holding one or more tools.
Godshaw et al., teaches the body comprises one or more of the tool pocket (42) and chain webbing (40) for holding one or more tools (See Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the tool pocket and the chain webbing for holding .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., in view of (U.S. Patent Publication Number 2005 / 0140331 A1) to McQuade.
Regarding claim 17, Ashley et al., does not explicitly disclose the solar panel charging the power pack (120).
McQuade teaches the wearable bag (10) comprising the solar panel (16-1, 16-2 & 16-3) charging the power pack (100) (See Paragraph 0031) (See Figures 1 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the wearable bag comprising the solar panel as taught by McQuade with the wearable shoulder bag of Ashley et al., in order to provide portable charging to batteries and also provide power to electronic devices (See Abstract).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., (Chinese Patent Number CN 201986921 U) to Zhang and (U.S. Patent Number 9,041,338 B2) to Shen as applied to claim 18 above, and further in view of (U.S. Patent Number 9,252,612 B2) to Baluha.
Regarding claim 22, Ashley et al., does not explicitly disclose the power bank is sewed into the shoulder strap and is recharged while coupled within the shoulder strap.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the power bank sewn into the strap and is recharged while coupled within the strap as taught by Baluha with the wearable device of Ashley et al., in order to improve personal mobile charging device for use in providing standby power and / or backup charging for personal electronic devices in convenient, light weight and fashionable or utilitarian strap (See Column 4, lines 60 – 64).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0326044 A1) to Ashley et al., (Chinese Patent Number CN 201986921 U) to Zhang and (U.S. Patent Number 9,041,338 B2) to Shen as applied to claim 18 above, and further in view of (U.S. Patent Publication Number 2021 / 0100340 A1) to Chang.
Regarding claim 23, Ashley et al., does not explicitly disclose the shoulder strap removably couples with the wearable shoulder bag.
Chang teaches the shoulder straps (i.e. Left & Right (20) in Figure 4) removably couples (i.e. via (222, (26/262), (16/162), (29/292) & 182)) in Figures 4, 5 & 6) with the wearable shoulder bag (10) (See Figures 4, 5, & 6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the shoulder strap removably coupled with the wearable shoulder bag as taught by Chang with the wearable shoulder bag of Ashley et . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3, 5, 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22 & 23 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

/L.L.V/           Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734